—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered August 3, 1993, convicting her of criminal sale of a controlled substance in the third degree under Kings County Indictment No. 3089/93, upon her plea of guilty, and imposing sentence, and purported appeal by the defendant from a judgment of the same court, also rendered August 3, 1993, convicting her of criminal sale of a controlled substance in the third degree under Kings County Indictment No. 564/93, upon her plea of guilty, and imposing sentence.
Ordered that the purported appeal from the judgment rendered upon Indictment No. 564/93 is dismissed; and it is further,
Ordered that the judgment rendered upon Indictment No. 3089/93 is affirmed.
The defendant only filed a notice of appeal with regard to Indictment No. 3089/93, and her subsequent motion to amend the notice of appeal to reflect that she was also appealing from Indictment No. 564/93 was denied by decision and order on motion of this Court dated January 6, 1995.
*701At sentencing, the defendant moved, inter alia, to withdraw her plea of guilty under Indictment No. 3089/93 on the ground that she was mentally unfit at the time she entered the plea. The record of the plea proceeding, however, belies any claim of unfitness. Accordingly, it was a proper exercise of the Supreme Court’s discretion to deny the defendant’s motion (see, People v Frederick, 45 NY2d 520, 525; People v Tinsley, 35 NY2d 926). Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.